OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated April 3, 1996, the respondent was immediately suspended from the practice of law based upon his substantial admissions under oath that he committed acts of professional misconduct, and other uncontroverted evidence of professional misconduct. By this same order, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable Lawrence N. Martin, Jr., as Special Referee, to hear and report.
A notice of petition and petition, dated December 27, 1995, and containing 24 charges of professional misconduct, were served upon the respondent as part of the order to show cause seeking his suspension. The respondent has failed to file an answer to the petition.
The petitioner now moves for an order imposing discipline based upon the respondent’s default. The respondent was personally served with the petitioner’s notice of motion for leave to enter a default judgment on May 3,1996. He has failed to proffer any response thereto.
The charges involve, inter alia, conversion and/or commingling, the making of cash withdrawals from his escrow account, failing to maintain and produce records for his escrow account, and failing to update his records filed with the Office of Court Administration. The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent chose not to appear or answer this proceeding, the charges must be deemed established. The petitioner’s motion to adjudge the respondent to be in default and to impose discipline is, therefore, granted. Ac*3cordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Hart, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer as directed is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Daniel Michael Foley, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Daniel Michael Foley is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.